Citation Nr: 0413443	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
appendicitis, including irritable bowel syndrome.

2.  Entitlement to service connection for residuals of 
cytomegalovirus infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from January 1994 to 
March 2001.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to service 
connection for contracted cytomegalovirus and for irregular 
bowel patterns/discomfort.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.

These on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required of him.


REMAND

The service medical records reflect that the veteran was 
treated for the cytomegalovirus and gastrointestinal 
symptoms.  VA general and neurologic examinations were 
conducted by the VA in March 2002.  However, these reports 
did not include pertinent diagnoses.  In view of the nature 
of the disabilities involved the Board finds that 
examinations by specialists are warranted in this case.

Accordingly the case is remanded to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should inform the 
appellant to provide any evidence in his 
possession not previously submitted which 
is pertinent to this claim.  

2.  The RO should furnish then veteran 
the appropriate release of information 
forms in order to obtain copies of any 
private and VA records pertaining to the 
disabilities in issue which have not been 
previously submitted.

3.  The RO should schedule the veteran 
for a VA examination by a physician (an 
M.D.) who is a specialist in infectious 
diseases or immunologic disorders, to 
determine the current nature and severity 
of cytomegalovirus and any related 
illness.  All tests deemed necessary 
should be performed.  The physician is 
requested to elicit a detailed clinical 
history from the veteran.  Following the 
examination the examiner should indicated 
whether the cytomegalovirus is a chronic 
disease and identify all complaints and 
findings associated the cytomegalovirus.

4.  The RO should arrange for a VA 
examination conducted by a 
gastroenterology specialist in order to 
determine the nature, severity, and 
etiology of any gastrointestinal 
disorder, including irritable bowel 
syndrome, colitis, and the residuals of 
the appendectomy.  The claims folder is 
to be made available to the examiner in 
conjunction with examination.  All 
testing deemed necessary should be 
performed.  Following the examination the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that any gastrointestinal disorder 
diagnosed is related to service, 
including as a residual of the 
appendectomy.  A complete rational for 
any opinion expressed should be included 
in the examination report.

5.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If the 
benefits sought are not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




